Citation Nr: 0111654	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  97-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tuberculosis.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for right foot 
disorder.  

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hearing loss.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  


REMAND

In March 1997, the veteran filed a VA Form 9, substantive 
appeal, requesting a travel board (TB) hearing at the 
Portland, Oregon RO.  No action was taken on the request 
until December 2000, when the veteran was advised by the RO 
that a TB hearing was scheduled for January 21, 2001.  The 
veteran responded to the RO's letter in early January asking 
to be informed as to what this was all about.  The RO did not 
respond to the veteran's request for information, the veteran 
did not report for his scheduled TB hearing and the case was 
sent to the Board for appellate review.  Thereafter, the 
veteran's representative argued that the veteran had never 
withdrawn his TB hearing request, but had merely asked for 
clarification, which was not furnished by the RO.  

In Board correspondence, dated April 2, 2001, the veteran was 
asked if he still desired the requested hearing.  In 
correspondence received on April 17, 2001, the veteran 
indicated that he still desired a TB hearing before a member 
of the Board at the RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
April 2001 request to schedule a TB 
hearing before a member of the Board at 
the RO.  All correspondences pertaining 
to this matter should be associated with 
the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




